Case 3:17-cv-02911-JSC Document 104-1 Filed 10/18/18 Page 1 of 7




          Exhibit 1
           Case 3:17-cv-02911-JSC Document 104-1 Filed 10/18/18 Page 2 of 7




 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
                                    SAN FRANCISCO DIVISION
11
     PAMELA MORENO, individually and on         Case No. 3:17-cv-02911-JSC
12   behalf of all others similarly situated,
                                                DECLARATION OF TODD LOGAN IN
13                         Plaintiff,           SUPPORT OF PLAINTIFF’S MOTION FOR
                                                AWARD OF ATTORNEYS’ FEES,
14          v.                                  EXPENSES, AND INCENTIVE AWARD
15
     SAN FRANCISCO BAY AREA RAPID               Judge:   Hon. Jacqueline Scott Corley
16   TRANSIT DISTRICT, a public entity,         Date:    January 17, 2019
                                                Time:    9:00 a.m.
17                         Defendant.

18

19
20

21

22

23

24

25

26
27

28

     DECL. OF TODD LOGAN                                        CASE NO. 3:17-CV-02911-JSC
             Case 3:17-cv-02911-JSC Document 104-1 Filed 10/18/18 Page 3 of 7




 1 Pursuant to 28 U.S.C. § 1746 and LR 7-5, I hereby declare and state as follows:

 2          1.      I am an attorney admitted in the United States District Court for the Northern

 3 District of California. I am entering this declaration in support of Plaintiff’s Motion for

 4 Reasonable Attorneys’ Fees, Expenses, and Incentive Award. This declaration is based upon my

 5 personal knowledge, except where expressly noted otherwise. If called upon to testify to the

 6 matters stated herein, I could and would competently do so.

 7          2.      I am an Associate of the law firm Edelson PC (the “Firm”), which has been

 8 retained to represent the named Plaintiff in this matter, Pamela Moreno, and act as Class Counsel

 9 on behalf of the Settlement Class.

10          3.      Attached as Exhibit 2 to Plaintiff’s Motion for Approval of Attorneys’ Fees,

11 Expenses, and Incentive Award is a true and accurate copy of the Class Action Settlement

12 Agreement reached in this litigation.

13          4.      Attached as Exhibit 3 to Plaintiff’s Motion for Approval of Attorneys’ Fees,

14 Expenses, and Incentive Award is a true and accurate copy of the Edelson PC Firm Resume.

15          The Litigation and Settlement History

16          5.      My Firm agreed to represent Plaintiff Moreno and initiated this action against San

17 Francisco Bay Area Rapid Transit District (“BART” or “Defendant”), prosecuted Plaintiff’s

18 claims in the face of hard-fought opposition by experienced defense counsel, and in the end

19 expended more than five hundred hours of attorney time on this matter.
20          6.      After filing, the litigation progressed to motion practice. Plaintiff briefed and

21 argued motion to dismiss Plaintiff’s First Amended Complaint, and after the Court granted

22 dismissal without prejudice, briefed and argued a motion to dismiss Plaintiff’s Second Amended

23 Complaint, after which the Court heard oral argument and then referred the case to Chief

24 Magistrate Judge Spero for a settlement conference.

25          7.      Even if Plaintiff’s claims survived BART’s potentially dispositive motion to

26 dismiss, the Defendant would undoubtedly challenge a motion for class certification, further
27 delaying the injunctive relief sought by Plaintiff and the Class. Further still, if the case proceeded

28

     DECL. OF TODD LOGAN                              1                    CASE NO. 3:17-CV-02911-JSC
             Case 3:17-cv-02911-JSC Document 104-1 Filed 10/18/18 Page 4 of 7




 1 to trial, other roadblocks—such as the need for expert testimony regarding the technical

 2 specifications of the BART Watch App—would stand between the Class and any recovery.

 3          8.      With these obstacles to recovery in mind, Plaintiff and Defendant (the “Parties”)

 4 participated in a settlement conference on June 28, 2018 with Chief Magistrate Judge Spero.

 5 While the Parties began the day with a substantial gulf between them—both in terms of the

 6 case’s merits and what it would take to come to a resolution—after hours of arms’-length

 7 negotiations and Judge Spero’s assistance, the Parties executed a non-binding memorandum of

 8 understanding on that day.

 9          9.      In the weeks following the settlement conference, the Parties negotiated the final

10 terms of the agreement and formally executed the written Settlement Agreement that is now

11 before the Court.

12          The Settlement Benefits

13          10.     After balancing the strength of the Class’s claims against the legal and factual

14 obstacles remaining, both Plaintiff and Class Counsel concluded that accepting the relief

15 afforded by the proposed Settlement was in the best interest of the Class. Here, the Settlement

16 provides extraordinary injunctive relief. Among other provisions of the injunctive measures,

17 BART must not only refrain from obtaining or collecting any International Mobile Equipment

18 Identity (“IMEI”) numbers from BART Watch App users, but also only obtain or collect the

19 limited set of information specifically laid out in the Settlement Agreement.
20          11.     Crucially, the Settlement does not foreclose any future claims for monetary relief.

21          12.     Given that this Settlement was secured in the face of significant litigation risks—

22 including the risks of failing to defeat a pending motion to dismiss, failing to certify the Class,

23 and failing to defeat summary judgment—this robust injunctive relief is tremendous result for

24 the Class.

25          Class Counsels’ Representation

26          13.     Class Counsel agreed to undertake Pamela Moreno’s claims on a contingency
27 basis, and Class Counsel knew from the outset that they would be required to spend hundreds of

28 hours investigating and litigating Moreno’s claims with no guarantee of success, while

     DECL. OF TODD LOGAN                              2                   CASE NO. 3:17-CV-02911-JSC
              Case 3:17-cv-02911-JSC Document 104-1 Filed 10/18/18 Page 5 of 7




 1 simultaneously foregoing other opportunities. Class Counsel have a proven record of effectively

 2 and successfully prosecuting complex nationwide class actions, and they used that experience in

 3 prosecuting this case. See Exh. 3, Edelson PC Firm Resume.

 4            14.     Throughout this case, attorneys at my Firm have logged more than 500 hours of

 5 attorney time representing Ms. Moreno and the Settlement Class.

 6            15.     My Firm’s total lodestar of $181,450 represents the work that we have undertaken

 7 since the inception of this case and does not include the additional work that will be necessary

 8 through final approval (i.e., preparing briefing in support of final approval, contending with any

 9 objections, otherwise communicating with the Settlement Class Members about the Settlement,

10 and continuing to supervise the administration of the Settlement.)

11            16.     Our billable rates and an outline of the hours of each attorney that worked on this

12 matter are incorporated in the chart below. Here, as with every case, we kept diligent and

13 detailed time records that accurately and reasonably reflect the amount of hours required to

14 litigate and resolve this case.

15            17.     In my opinion, the expenditure of time by the attorneys and staff that worked on

16 this case was reasonable and necessary.

17            18.     The rates for the attorneys used to calculate the total lodestar figure correlate to

18 their respective experience, and are the same rates that have been approved in similar state and

19 federal courts around the country. See e.g. Estrada v. iYogi, Inc., No. 13-cv-01989-WBS-CKD,
20 2016 WL 310279, at *6 (E.D. Cal. Jan. 26, 2016) (finding Edelson PC’s then current hourly rates

21 reasonable and granting their full lodestar request); Kulesa v. PC Cleaner, Inc., No.12-cv-725-

22 JVS, Dkt. 101 (C.D. Cal. Aug. 26 2014) (same); Gross v. Symantec Corp., No. 12-cv-00154-

23 CRB, 2014 WL 12641996, at *2 (N.D. Cal. Mar. 21, 2014) (finding Edelson PC’s hourly rates

24 reasonable and “have previously been approved by other courts throughout the country.”)

25            19.     As reflected in the chart below, my Firm’s adjusted lodestar to date is $181,450.1

26
27
     1
              Edelson PC has expended more hours on this matter than the 527.00 hours included in the chart below.
28 However, we have not included time for certain staff and tasks deemed to be duplicative, excessive, or otherwise
     unnecessary.

     DECL. OF TODD LOGAN                                     3                     CASE NO. 3:17-CV-02911-JSC
Case 3:17-cv-02911-JSC Document 104-1 Filed 10/18/18 Page 6 of 7
               Case 3:17-cv-02911-JSC Document 104-1 Filed 10/18/18 Page 7 of 7




 1 with the BART Watch App. At all times, she has looked out for the interests of the class, not just

 2 her individual case.

 3       23.        As the case progressed towards settlement, Ms. Moreno reviewed, approved, and

 4 ultimately signed off on the Settlement Agreement.

 5       24.        Overall, Ms. Moreno’s commitment of time and effort in this action has resulted

 6 in substantial benefits to her fellow class members, including the forward-looking injunctive

 7 relief, that would not have been achieved absent her efforts.

 8                                *              *                 *

 9         I declare under penalty of perjury that the foregoing is true and correct. Executed on

10 October 18, 2018, at San Francisco, California.

11                                                       /s/ Todd Logan
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     DECL. OF TODD LOGAN                             5                  CASE NO. 3:17-CV-02911-JSC
